DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
	Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by this Examiner.
Specification
	The disclosure is objected to because of the following informalities:
	In the specification, page 1, paragraph [001], the status of the parent applications should be updated as they have been issued as patents.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Claims 1-17 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Per claim 1, line 5, “the desired values” lacks sufficient antecedent basis.  It would be more appropriate to delete “the” from said term.
	All dependent claims are rejected as inheriting the same deficiencies as the claims they depend from.  Appropriate correction is required.
Claims 6 and 17 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claims upon which they depend, or for failing to include all the limitations of the claims upon which they  depend.  
Per claim 6, the claim as presented comprises only claim 2’s power management module that comprises a resonant gate transistor.  Without claiming the electro-optic module of claim 2, the instant claim becomes a dependent claim which broadens the scope of the claim of which it is dependent on. 
	Per claim 17, the claim is the electro-optic module of Claim 16 that is integral to a hybrid computing module.  However, as claim 16 already is an electro-module that is integral to a hybrid computing module, the instant claim appears to be identical in scope to the claim it is dependent on.
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.
Claim Rejections - 35 USC § 103

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over de Rochemont [US 2012/0043598 A1] (hereinafter “de Rochemont”), in further view of Ito et al. [US 2012/0020612 A1] (hereinafter “Ito”).
	Independent Claim:
	Per claim 1, de Rochemont teaches a module comprising one or more devices mounted or formed upon a semiconductor carrier (see paragraph [0110], lines 4-7) that comprises:
electrically conducting traces and passive circuit network filtering elements (see paragraph [0066], lines 28-31 for passive circuit elements) further comprising electroceramic material that holds performance values of the passive circuit to within ±1 % of the desired values at all operating temperatures over which the circuit was designed to function (see paragraphs [0031], [0045]-[0046] and [0050] for oC and +125oC).
De Rochemont does not specifically teach the module is an electro-optic module, and that the one or more devices is electro-optic signal driver, wherein the one or more electro-optic signal drivers are in electrical communication with one or more of the passive circuit elements and interface the module within a larger computing or communications system by means of an optical waveguide or fiber-optic network through input/output ports.  However, de Rochemont teaches integrating the semiconductor device into a larger system such as a handheld wireless appliance (see paragraph [0091], last ten lines).  Ito teaches an electro-optic module comprising one or more electro-optic signal driver mounted or formed upon a semiconductor carrier (see Ito, paragraphs [0005]-[0010] and [0041]).  Ito’s electro-optic signal driver is in electrical communication with one or more circuit elements and interface the module within a larger computing or communications system by means of an optical waveguide or fiber-optic network through input/output ports (see Ito, paragraphs [0005]-[0010], [0076]-[0082], [0228] and [0232], Ito’s electro-optical driver circuit and optical waveguide are components of a cell phone image display).  Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to combine the teachings of de Rochemont and Ito in order to use Ito’s electro-optical module to implement a display in de Rochemont’s handheld wireless applicance.
	Dependent Claims:
	Per claim 2, de Rochemont further teaches the electro-optic module of Claim 1 that further comprises a fully integrated power management circuit module mounted or 
	Per claim 3, de Rochemont further teaches the electro-optic module of Claim 2 that further comprises active circuitry embedded in the semiconductor carrier (see paragraphs [0097]-[0098] and [0110] for active components).
	Per claim 4, de Rochemont further teaches the electro-optic module of Claim 3, wherein the embedded active circuitry comprises universal serial bus (USB), audio, video or other communications bus management or interface protocols (see paragraph [0091] last ten lines for handheld wireless appliances).
	Per claim 5, de Rochemont further teaches the electro-optic module of Claim 3, wherein the embedded active circuitry forms a timing circuitry (see paragraph [0093] for “time-based switching modes”).
	Per claim 6, de Rochemont further teaches the fully integrated power management module of Claim 2 that comprises a resonant gate transistor (see paragraph [0002], the present invention relates to the integration of resonant transistor gates within with power FET of a fully integrated power management module, or within a circuitry that is part of semiconductor carrier used to manage data transfer between additional semiconductor die electrically connected through its surface, also see [0047] and [0066], “produce a resonant gate signal response at a desired frequency or band of frequencies", "a specific objective of the present invention to modulate FET power output at arbitrarily high frequencies (switching speeds)", "the passive circuit element embedded within the gate structure are used to tune the gate's resonant frequency 
	Per claim 7, de Rochemont further teaches the electro-optic module of Claim I that comprises semiconductor die mounted on the semiconductor carrier (see paragraph [0110], lines 4-7).
	Per claim 8, de Rochemont further teaches the electro-optic module of Claim 7, wherein the semiconductor die are mounted as discrete elements or as stacked chips (see paragraphs [0005] and [0030] for discrete semiconductor components).
	Per claim 9, de Rochemont further teaches the electro-optic module of Claim 7, wherein the semiconductor die provide one or more of the following functions: an application-specific integrated circuit (ASIC), a field programmable gate array (FPGA), a central processing unit (CPU), a graphical processing unit (GPU), a stack machine processor, communications bus management, a memory controller, memory, analog-to-digital conversion and/or digital-to-analog, and baseband processing (see paragraph [0047], to improve the operational efficiency of GPU, CPU or memory units).
	Per claim 10, de Rochemont further teaches the electro-optic module of Claim I, wherein the semiconductor carrier comprises silicon, germanium, silicon-germanium, or a II-VI compound semiconductor (see paragraph [0110] for silicon germanium and germanium semiconductors).
	Per claim 11, de Rochemont further teaches the electro-optic module of Claim 1, wherein semiconductor carrier is mounted or formed on an electrically resistive and thermally conductive substrate (see paragraphs [0005] and [0110], lines 4-7 and claims 9-10 for electrically resistive substrate).
Per claim 12, de Rochemont does not specifically teach the electrically resistive substrate has electrical resistivity that exceeds 1010 ohm-cm.  However, the specific resistivity parameter is mere design parameter that one of ordinary skill in the art would select, in accordance with circumstances such as design specifications, without the exercise of inventive skill, and it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to choose the claimed specific resistivity level based on design requirement.
	Per claim 13, de Rochemont does not specifically teach the thermally conductive substrate has thermal conductivity that is greater than or equal to 100 W-m-1-K-1.  However, the specific thermal conductivity value is mere design parameters that one of ordinary skill in the art would select, in accordance with circumstances such as design specifications, without the exercise of inventive skill, and it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to choose the claimed specific material type having the specific thermal conductivity based on design requirements.
	Per claim 14, de Rochemont further teaches the electro-optic module of Claim 1 that is in thermal contact with a thermoelectric device (see paragraph [0005] for electronic devices requiring thermal management).
	Per claim 16, de Rochemont further teaches the electro-optic module of Claim 9 that is integral to a hybrid computing module (see paragraph [0091], last ten lines for incorporating into a larger system such wireless handheld appliances).
Per claim 17, de Rochemont further teaches the electro-optic module of Claim 16 that is integral to a hybrid computing module (see paragraph [0091], last ten lines for incorporating into a larger system such wireless handheld appliances).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over de Rochemont and Ito, in further view of Stegmuller [US 2003/0137023 A1] (hereinafter “Stegmuller”).
	Per claim 15, de Rochemont does not teach the electro-optic module of Claim 9 that further comprises a monolithically integrated quantum dot device.  Stegmuller teaches an electro-optic module comprising at least one monolithically integrated quantum dot devices (see Stegmuller, Abstract and paragraphs [0001]-[0012]).  Stegmuller teaches a quantum dot structure has the advantage of the emission wavelength not being very dependent on the temperature to improve data transmission (see Stegmuller, paragraph [0012]).  As de Rochemont is concerned about maintaining performance over a range of operating temperatures, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to combine the teachings of de Rochemont and Stegmuller based on aforementioned advantage of quantum dot devices.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN X GU whose telephone number is (571)272-0703.  The examiner can normally be reached on 9am-5pm, Monday through Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWN X GU/
Primary Examiner
Art Unit 2138

12 March 2021